OPINION OF THE COURT
Memorandum.
Final judgment and order unanimously reversed without costs and matter remanded to the Justice Court of the Town of Southampton for further proceedings.
Pursuant to New York Constitution, article VI, § 17, the Justice Court has only such jurisdiction as is prescribed by the Legislature. With respect to summary proceedings, the Legislature has prescribed that the Justice Court shall have jurisdiction over “proceedings to recover possession of real property located in whole or in part within the municipality” (UJCA 204). In light of these provisions, the Justice Court of the Town of Riverhead does not have jurisdiction over a summary proceeding to recover possession of real property which is located entirely within the Town of Southampton. Nor does the removal provision pursuant to which the proceeding was transferred (CPLR 325 [g]) confer any additional jurisdiction upon the transferee court. Accordingly, the order of the County Court transferring the proceeding from the Justice Court of the Town of Southampton to the Justice Court of the Town of Riverhead and the final judgment rendered by the Riverhead court must be reversed.
It is noted that UJCA 106 provides for the assignment of a Justice in the event of the absence or inability of the Town Justices.
DiPaola, P. J., Ingrassia and Levitt, JJ., concur.